Case 6:19-cv-00895-MJJ-PJH Document 1 Filed 07/11/19 Page 1 of 13 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA

JOEL LEWIS                                             CIVIL ACTION NO.:

VERSUS
                                                       JUDGE
UNDERWRITERS AT LLOYD’S,
LONDON d/b/a CERTAIN
UNDERWRITERS AT LLOY’DS,                               MAGISTRATE
LONDON, USA TRANSPORTATION
SERVICES LLC, USA JIREH TRANS
LLC, AND JAMARIA J. GRAHAM

                                    NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, come defendants, Underwriters at

Lloyd’s of London (“Lloyd’s London”) and USA Jireh Trans LLC (“USA Jireh”) (collectively,

“Defendants”), which file this Notice of Removal pursuant to 28 U.S.C. § 1332 and 28 U.S.C. §

1441, and hereby remove this matter from the docket of the 16th Judicial District Court for the

Parish of Iberia, State of Louisiana, to the docket of this Honorable Court.

                                                  I.

       On May 29, 2019 the plaintiff, Joel Lewis (“Plaintiff”), filed a personal injury lawsuit

against Lloyd’s London, USA Transportation Services LLC, USA Jireh and Jamaria J. Graham

in the 16th Judicial District Court for the Parish of Iberia, State of Louisiana, Docket Number

134235, Division “B,” entitled “Joel Lewis vs. Underwriters at Lloyd’s, London d/b/a Certain

Underwriters at Lloyd’s, London, et al.” (See Petition for Damages attached hereto as Exhibit

“A”). The lawsuit arises from an alleged automobile accident which occurred on or about June

14, 2018 on US 90 in Iberia Parish, Louisiana. (Id. at ¶ III).
Case 6:19-cv-00895-MJJ-PJH Document 1 Filed 07/11/19 Page 2 of 13 PageID #: 2



                                                         II.

             Service of citation and a copy of the Petition for Damages were requested on defendant,

Lloyd’s London, via the Louisiana Long Arm Statute, through its registered agent for service of

process (id. at p. 5), and service was reportedly completed on or about June 11, 2019.

                                                         III.

           Service of citation and a copy of the Petition for Damages were requested on defendant,

USA Jireh, via the Louisiana Long Arm Statute, through its registered agent for service of

process (id.), and service was reportedly completed on or about June 11, 2019.

                                                         IV.

           Service of citation and a copy of the Petition for Damages were reportedly requested on

defendant, Jamaria J. Graham, via the Louisiana Long Arm Statute, at an address in Kingwood,

Texas. (Id.). On July 3, 2019 Plaintiff’s counsel advised that their certified mailing of the

petition sent to Mr. Graham did not appear to be successful and attached a copy of the certified

mail receipt which states “return to sender unclaimed unable to forward.” (See Exhibit “B”

attached hereto).        On that same date, undersigned counsel for Defendants spoke with Mr.

Graham via telephone,1 who advised he had not received service of the citation and Petition for

Damages as of that date and, further, that he was not residing at the address to where service was

requested at the time such service was requested (or attempted). Further, to date Plaintiff has not

filed any Affidavit of Service alleging therein that service on Mr. Graham has been completed.

Thus, upon information and belief, Mr. Graham has not been properly served under the

Louisiana Long Arm Statute to date.




1
    Once service is completed on Mr. Graham, undersigned counsel will be appearing for Mr. Graham in this matter.
                                                          2
Case 6:19-cv-00895-MJJ-PJH Document 1 Filed 07/11/19 Page 3 of 13 PageID #: 3



                                                 V.

       Service of citation and a copy of the Petition for Damages were reportedly requested on

defendant, USA Transportation Services LLC, via the Louisiana Long Arm Statute, on its

registered agent, Javier Moyano (See Exhibit “A” at p. 5), and service was reportedly completed

on or about June 17, 2019 (see certified mail receipt at Exhibit “B”). Undersigned counsel is not

representing USA Transportation Services LLC in this matter, nor has anyone appeared to date

on its behalf. Undersigned counsel for Defendants has made several attempts to locate the

principal for USA Transportation Services LLC, believed to be the registered agent, Javier

Moyano, to no avail. In undersigned counsel’s discussions with USA Jireh, undersigned counsel

was informed that USA Transportation Services LLC is no longer an existing company, and has

not been for some time.       A review of the Texas secretary of state website shows USA

Transportation Services LLC “has ceased to exist in its state or country of formation or has

ceased doing business in Texas.” (See Exhibit “C” at p. 2). Thus, upon information and belief,

USA Transportation Services LLC is not an existing company at this time and Defendants do not

anticipate that anyone will be appearing on its behalf in this matter.

   I. REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
      JURISDICTION PURSUANT TO 28 U.S.C. § 1332

                                                VI.

       28 U.S.C. § 1332 provides federal district courts with concurrent original jurisdiction in

all civil cases “where the amount in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between – (1) citizens of different States; (2) citizens of a State and

citizens or subjects of a foreign state[.]” 28 U.S.C. § 1332(a)(1)-(2) (2017).




                                                  3
Case 6:19-cv-00895-MJJ-PJH Document 1 Filed 07/11/19 Page 4 of 13 PageID #: 4



       A.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

                                               VII.

       The Fifth Circuit has explained that for purposes of establishing removal jurisdiction, a

defendant may demonstrate the amount in controversy exceeds $75,000, “in either of two ways:

(1) by demonstrating that it is ‘facially apparent’ from the petition that the claim likely exceeds

$75,000 or (2) ‘by setting forth the facts in controversy – preferably in the removal petition, but

sometimes by affidavit – that support a finding of the requisite amount.’” Grant v. Chevron

Phillips Chemical Co., 309 F.3d 864, 868 (5th Cir. 2002) (quoting Allen v. R & H Oil & Gas

Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).

                                               VIII.

       For purposes of this removal, it is not apparent from the face of Plaintiff’s Petition for

Damages that the amount in controversy exceeds $75,000.00, exclusive of interest and costs. As

to the alleged injuries at issue, Plaintiff generally alleges he sustained “property damage,

personal injury, medical expenses and seeking damages for all the foregoing” as a result of the

subject accident, without specificity as to his alleged injuries or the body parts injured. (See

Exhibit “A” at ¶ VII). Further, Plaintiff is his Petition for Damages alleges his damages at the

time “do exceed $50,000.00,” the Petition for Damages is silent as to whether the amount of the

complained-of damages is greater or lesser than $75,000.00, exclusive of interest and costs. (See

generally id.). Plaintiff likewise does not stipulate or aver in the Petition for Damages that his

cause of action does not exceed $75,000.00, exclusive of interest and costs. (See id.).




                                                 4
Case 6:19-cv-00895-MJJ-PJH Document 1 Filed 07/11/19 Page 5 of 13 PageID #: 5



                                               IX.

       Based on “other papers,” namely Plaintiff counsel’s email dated June 26, 2019 (See

Exhibit “D” attached hereto), to counsel for Defendants, it is apparent that the amount in

controversy exceeds $75,000.00, exclusive of interest and costs. Therein, Plaintiff’s counsel

advises that Plaintiff had undergone two (2) cervical epidural steroid injections (aka “ESIs”) as

of March 2019, and that his treating physician, Michael S. Haydel, MD, FIPP, ABIPP with

Haydel Spine Pain & Wellness in Houma, has recommended a third cervical ESI, with a likely

need for a radiofrequency ablation (aka “RFA”) to follow the next cervical ESI. (See id.).

Plaintiff’s said advisement demonstrates the amount in controversy for Plaintiff’s claims in this

matter likely exceeds the jurisdictional minimum of $75,000.00. To wit, while back and neck

injuries vary by severity, a cervical or lumbar spine injury with possible or administered

injections often produces damage awards exceeding $75,000.00. See, e.g. Donaldson v. Hudson

Ins. Co., 12-1013 (La. App. 4 Cir. 4/10/13); 116 So3d 46 ($125,000 general damage award for

cervical disc herniations where rhizotomy procedure was recommended; plaintiff also sustained

herniations to the lumbar spine); Wood v. Subsea Intern., Inc., 99-1320 (La. App. 4 Cir. 3/29/00);

766 So.2d 563 ($135,000 general damages awarded for lumbar injuries resulting in laminectomy

procedure performed at L3-4); Duchamp v. State Farm Mut. Auto Ins. CO., 05-339 (La. App. 3

Cir. 11/2/05); 916 So.2d 498 ($135,000 general damage award for cervical herniation causing

chronic pain over three years; epidural steroid injections administered following conservative

treatment); Rico v. Sewerage and Water Bd. of New Orleans, 04-2006 (La. App. 4 Cir. 3/8/06);

929 So.2d 143 ($150,000 in general damages awarded for cervical herniations, where the

plaintiff was not a surgical candidate); and Cagle v. Harrah’s Lake Charles, LLC, 07-653 (La.

App. 3 Cir. 12/12/07); 974 So.2d 34 ($150,000 general damage award for lumbar disc bulge and
                                                5
Case 6:19-cv-00895-MJJ-PJH Document 1 Filed 07/11/19 Page 6 of 13 PageID #: 6



other pathology; the plaintiff was apparently treated with radiofrequency ablation on one

occasion).

                                                 X.

       Accordingly, based on the information contained in Plaintiff’s counsel email of June 26,

2019, Defendants have conclusively established that the total amount in controversy in this

matter exceeds $75,000, exclusive of interest and costs.

                                                 XI.

       Plaintiff has neither stipulated, nor does the Petition for Damages aver, that Plaintiff’s

cause of action does not exceed $75,000.00, exclusive of interest and costs, and Plaintiff has not

stipulated that he affirmatively renounces the right to accept a judgment in excess of $75,000.00,

exclusive of interest and costs, as would be required pursuant to Davis v. State Farm Fire &

Casualty, et al., no. 06-0560, 2006 WL 1581272 (E.D. La June 7, 2006); and Kaplan v. Prime

Demolition & Disposal, LLC et al., No. 08-4714, 2008 WL 5264024 (E.D. La. Dec. 18, 2008).

Accordingly, Defendants show to a degree of legal certainty that the amount in controversy for

the claims of Plaintiff in this matter exceeds the jurisdictional minimum of $75,000.00 of this

Court for the purposes of diversity jurisdiction, pursuant to 28 U.S.C. §1332.

       B.      COMPLETE DIVERSITY EXISTS

                                                XII.

       Defendant, Lloyd’s London, is a foreign insurance market with both its place of

incorporation and its principal place of business outside the State of Louisiana, and is not a

citizen of the State of Louisiana for purposes of diversity.




                                                  6
Case 6:19-cv-00895-MJJ-PJH Document 1 Filed 07/11/19 Page 7 of 13 PageID #: 7



                                               XIII.

        Defendant, USA Jireh, is a foreign limited liability company with both its place of

incorporation and its principal place of business in the State of Texas, and with all members of

the LLC being citizens of the State of Texas, and is a citizen of the State of Texas for purposes of

diversity.

                                               XIV.

        Upon information and belief, the defendant, Jamaria J. Graham, is a person of the full age

of majority and citizen of the State of Texas for purposes of diversity.

                                                XV.

        Upon information and belief, defendant, USA Transportation Services LLC, is a now-

defunct foreign limited liability company, formerly with both its place of incorporation and its

principal place of business in the State of Texas, and with its principal LLC member, Javier

Moyano being a citizen of the State of Texas, and is considered a citizen of the State of Texas for

purposes of diversity.

                                               XVI.

        Based on his allegations in the Petition for Damages, Plaintiff is a person of the full age

of majority domiciled in the State of Louisiana, and therefore is a citizen of the State of

Louisiana for purposes of diversity. (See Exhibit “A” at p. 1).

                                               XVII.

        There is complete diversity between the Plaintiff and all Defendants. As of the date of

filing of this Notice of Removal, Plaintiff has not named any other parties as Defendants.




                                                 7
Case 6:19-cv-00895-MJJ-PJH Document 1 Filed 07/11/19 Page 8 of 13 PageID #: 8



   II. DEFENDANTS HAVE SATISFIED THE PROCEDURAL REQUIREMENTS FOR
       REMOVAL
                                XVIII.

        A citation and copy of the Petition for Damages were reportedly served on Lloyd’s

London, via the Louisiana Long Arm Statute, through its registered agent for service of process,

on June 11, 2019.

                                              XIX.

        A citation and copy of the Petition for Damages were reportedly served on USA Jireh, via

the Louisiana Long Arm Statute, through its registered agent for service of process, on June 11,

2019.

                                               XX.

        Although service was reportedly requested upon defendant, Jamaria J. Graham, through

the Louisiana Long Arm Statute, Mr. Graham, upon information and belief, has not been

properly served under the Louisiana Long Arm Statute at the time of this removal. Specifically,

nothing was sent “to the defendant” as contemplated by La. R.S. 13:3204, because Plaintiff

directed service to an address at which Mr. Graham was not residing at the time service was

attempted (see Exhibit “B” attached hereto). Additionally, Plaintiff has not filed any Affidavit of

Service to date alleging therein that service on Mr. Graham has been completed to date. Further,

prior to filing this removal, undersigned counsel for Defendants requested from Plaintiff’s

counsel evidence of completed service on all named defendants (including Mr. Graham), and

Plaintiff’s counsel responding via email indicating the service attempted on Mr. Graham was not

successful (see id.). Thus, upon information and belief, Mr. Graham has not been properly

served under the Louisiana Long Arm Statute to date, nor is there evidence in the record

indicating he has been served via private process server.
                                                8
Case 6:19-cv-00895-MJJ-PJH Document 1 Filed 07/11/19 Page 9 of 13 PageID #: 9



                                              XXI.

       Additionally, service of citation and a copy of the Petition for Damages were reportedly

requested on defendant, USA Transportation Services LLC, via the Louisiana Long Arm Statute,

on its registered agent, Javier Moyano (See Exhibit “A” at p. 5), and service was reportedly

completed on or about June 17, 2019 (see certified mail receipt in Exhibit “B”). Undersigned

counsel is not representing USA Transportation Services LLC in this matter, nor has anyone

appeared to date on its behalf. In an attempt to obtain written consent to removal from USA

Transportation Services LLC, undersigned counsel for Defendants made several attempts to

locate and contact the principal for USA Transportation Services LLC, believed to be the

registered agent, Javier Moyano, to no avail. In undersigned counsel’s discussions with USA

Jireh, undersigned counsel was informed that USA Transportation Services LLC is no longer an

existing company, and has not been for some time. A review of the Texas secretary of state

website shows USA Transportation Services LLC “has ceased to exist in its state or country of

formation or has ceased doing business in Texas.” (See Exhibit “C” at p. 2). Thus, upon

information and belief, USA Transportation Services LLC is not an existing company at this

time and Defendants do not anticipate that anyone will be appearing on its behalf in this matter.

                                              XXII.

       The Notice of Removal was properly filed within thirty (30) days of service on

Defendants and, further, within 30 days of Defendants’ receipt of “other papers,” namely

Plaintiff counsel’s email of June 26, 2019 (See Exhibit “D” attached hereto), wherein Plaintiff

counsel advised Plaintiff had undergone two (2) cervical ESIs as of March 2019, and that his

treating physician, Dr. Haydel with Haydel Spine Pain & Wellness in Houma, has recommended

a third cervical ESI, with a likely need for an RFA to follow the next cervical ESI, which
                                                9
Case 6:19-cv-00895-MJJ-PJH Document 1 Filed 07/11/19 Page 10 of 13 PageID #: 10



 established the amount in controversy is likely to exceed $75,000.00, exclusive of interest and

 cost.

                                              XXIII.

         Defendants, Lloyld’s London and USA Jireh, join in and consent to this removal.

                                              XXIV.

         Upon information and belief, the defendant, Jamaria J. Graham, has not been properly

 served to date as contemplated by La. R.S. 13:3204, nor is there evidence in the record indicating

 he has been successfully served at the time of this removal. As Mr. Graham has not been

 properly served process at the time of removal, Defendants do not require his consent to remove

 this action. See Grace v. Myers, No. 15-300, 2015 WL 4939893, *3-5 (M.D. La. Aug. 18, 2015).

 Nonetheless, Defendants submit that, once service is perfected on Mr. Graham, Defendants

 anticipate Mr. Graham will consent to removal.

                                              XXV.

         Upon information and belief, the defendant, USA Transportation Services LLC, is

 presently not a viable entity or LLC (see Exhibit “C” hereto). Moreover, undersigned counsel

 for Defendants, through his investigation and attempts, has been unable to locate any principal

 for USA Transportation Services LLC, including its registered agent listed on the Texas

 secretary of state website, Javier Moyano. Defendants submit that, pursuant to their unsuccessful

 attempts to locate a principal for USA Transportation Services LLC, the fact that Defendants’

 undersigned counsel is not representing said entity in this matter, that no one has appeared to

 date on behalf of the said entity, and given the apparent non-existence of the entity (see Exhibit

 “C” hereto), Defendants do not require the consent of USA Transportation Services LLC to



                                                  10
Case 6:19-cv-00895-MJJ-PJH Document 1 Filed 07/11/19 Page 11 of 13 PageID #: 11



 remove this action. Alternatively, Defendants submit their removal is procedurally proper

 pursuant to the foregoing.

                                               XXVI.

         There is no other party beyond the foregoing is needed to consent to the removal of this

 case.

                                               XXVII.

         Based upon the foregoing, this is a civil action over which this Court has original

 jurisdiction pursuant to 28 U.S.C. §1332(a), and is one which may be removed to this Court by

 Defendants pursuant to 28 U.S.C. §1441; this is a civil action wherein the Plaintiff’s alleged

 damages exceeds the sum of $75,000.00, exclusive of interest and costs, and the Plaintiff is

 diverse from all Defendants.

                                              XXVIII.

         In accordance with 28 U.S.C. §1446(d), Defendants will provide appropriate Notice of

 this Removal to the Plaintiff and to the Clerk of Court for the 24th Judicial District Court for the

 Parish of Jefferson, State of Louisiana.

                                               XXIX.

         No previous application has been made for the relief requested herein.

                                               XXX.

         The Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

 Procedure and Uniform Local Rules of the District Courts.




                                                 11
Case 6:19-cv-00895-MJJ-PJH Document 1 Filed 07/11/19 Page 12 of 13 PageID #: 12



                                         JURY DEMAND

                                               XXXI.

        Defendants are entitled to and hereby request a trial by jury on all triable issues herein.

        WHEREFORE, Defendants, Underwriters at Lloyd’s of London and USA Jireh Trans

 LLC, pray that the action entitled, “Joel Lewis vs. Underwriters at Lloyd’s, London d/b/a Certain

 Underwriters at Lloyd’s, London, et al.” bearing Docket Number 134235, Division “B,” and

 pending in the 16th Judicial District Court for the Parish of Iberia, State of Louisiana, be

 removed from the said state court docket to the United States District Court for the Western

 District of Louisiana.

                                                       Respectfully submitted,

                                                       PERRIER & LACOSTE, L.L.C.

                                                       /s/ Jordan M. Jeansonne
                                                       ___________________________________
                                                       GUY D. PERRIER, T.A. #20323
                                                       JORDAN M. JEANSONNE, #33203
                                                       Perrier & Lacoste, LLC
                                                       One Canal Place
                                                       365 Canal Street, Suite 2550
                                                       New Orleans, Louisiana 70130
                                                       gperrier@perrierlacoste.com
                                                       jjeansonne@perrierlacoste.com
                                                       Tel: (504) 212-8820
                                                       Fax: (504) 212-8825
                                                       ATTORNEYS FOR DEFENDANTS,
                                                       UNDERWRITERS AT LLOYD’S OF
                                                       LONDON AND USA JIREH TRANS
                                                       LLC




                                                 12
Case 6:19-cv-00895-MJJ-PJH Document 1 Filed 07/11/19 Page 13 of 13 PageID #: 13



                                 CERTIFICATE OF SERVICE

          I hereby certify that the foregoing pleading has been delivered to all counsel of record,
 either through the CM/ECF system, depositing a copy of same in the United States mail, first
 class postage prepaid, by hand delivery or by facsimile transmission, this 11th day of July, 2019,
 at their last known address of record.

                                              /s/ Jordan M. Jeansonne
                                              __________________________________
                                              JORDAN M. JEANSONNE




                                                13
